Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 20180240000 A1) in view of Hiroki (US 2016/0157372 A1).
Regarding claims 1 and 2, Ting teaches a contactless smart card comprising: an annular protective shell in the form of a ring (A1) and having a cross-section of dielectric material (A2, PCB) with an annular internal groove containing an annular dielectric substrate in the form of a ring (Fig. 2); a microchip arranged on the dielectric substrate (A22); a frame antenna formed of coils of conductive material arranged within the ring of the dielectric substrate (A21), wherein the outputs of the frame antenna are connected to the outputs of the microchip (Fig. 4); and a capacitor (A23), arranged on the dielectric substrate and connected in parallel to the frame antenna (Fig. 4), forming with it an antenna of the contactless smartcard in the form of a resonance contour; wherein the microchip, the capacitor, and the 
Ting lacks the protective shell being made of conductive material.
Hiroki teaches an annular protective shell made of a conductive material in the form of a ring [0108], wherein the conductive material comprises steel [0108].
Therefore it would have been obvious to one of ordinary skill to use the conductive material for the shell because it provides a rigid material that will prevent significant twisting or deformation (paragraph 0109 of Hiroki).
Regarding claim 3, Ting teaches wherein the coils of conductive material, microchip, frame antenna, and capacitor arranged within the annular groove are hermetically sealed by a layer of protective material [0040].
Regarding claim 4, Ting teaches wherein the diameter of the annular protective shell corresponds to the diameter of jewelry worn on a finger or a wrist, so that the protective shell can be worn as a ring or bracelet, for safe storage of electronic components of the contactless smart card (Fig. 9).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Ting and Hiroki and are required by the amendment regarding relative configuration of the various components.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876